Citation Nr: 9910457	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from August 1990 to October 
1994.  This appeal arises from an August 1996 rating decision 
of the Winston-Salem, North Carolina Regional Office (RO), 
that granted service connection for left knee disability and 
assigned a noncompensable rating effective from June 28, 
1996.  

By rating decision in February 1997, a 10 percent rating was 
granted for left knee disability, effective from September 
16, 1996.  By subsequent rating decision in September 1998, 
the 10 percent rating for left knee disability was made 
effective from the original date of claim on June 28, 1996.  
In addition, service connection was granted for right knee 
disability and a 10 percent rating was assigned effective 
from June 28, 1996.  


REMAND

In regard to the claim for higher evaluations for the service 
connected left and right knees, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) ( hereinafter, 
"the Court") has held that unlike claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time based on the facts found may be assigned 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the 
August 1996 and September 1998 rating actions were the 
initial grants of service connection for the veteran's left 
and right knee disorders, respectively, the RO should 
consider the proper evaluations to be assigned for the 
veteran's service connected knees pursuant to the Court's 
holding in Fenderson.

With regard to the evaluations to be assigned to the service 
connected knees, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  All current treatment 
records relative to the service-connected knees should be 
obtained. 

The veteran indicated on his substantive appeal that he 
suffered from bilateral pain and swelling of the knees that 
was worse with activity.  In view of the veteran's 
complaints, another orthopedic examination is necessary to 
comply with the mandates set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that case, the Court held that in 
evaluating a service connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The Court in DeLuca remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  The additional orthopedic examination should 
provide clinical findings for both knees compliant with the 
holding in DeLuca.  

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
contained in the claims folder, to 
include those from the VA medical centers 
in Salisbury and Asheville and from James 
Serene, M.D.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of left and 
right knee disability.  The claims folder 
must be made available to the examiner 
prior to the examination.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
All indicated tests must be performed, to 
include complete range of motion testing 
for both knees and x-rays of the right 
knee to determine the presence of 
arthritis.  X-rays are not needed for 
rating the left knee as there is already 
x-ray evidence of arthritis of this knee; 
thus, x-rays of this knee should be 
accomplished only if deemed necessary by 
the examiner.  The examiner should 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability.  If so, any such impairment 
should be classified as mild, moderate or 
severe.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected left 
and right knees due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999) and the provisions 
of 38 C.F.R. § 3.655 in the event that 
the veteran fails to appear for a 
scheduled examination (the RO should also 
include in the claims folder a copy of 
the letter(s) scheduling the veteran for 
an examination and notifying him of the 
consequences for failure to appear for an 
examination).  In addition, if there is 
evidence of lateral instability of either 
knee, together with limitation of motion, 
the RO should apply the provisions of 
VAOPGCPREC 23-97 in the evaluation of the 
service connected left knee.  The veteran 
and his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


